DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that the preference information used in Nagano is not for “other users” and thus it fails to disclose determining or sending a list of identity information, of other users, to the user equipment.  Examiner respectfully disagrees. First, the preference database 600 (Fig. 6) does show identity information for multiple users, including those who are not a user of the particular client of Fig. 1.  Second, Fig. 1 and paragraph 40 of Nagano show that “the preference database 600 [is] mounted within the STB 2104.”  In other words, the database shown in Figs. 1 and 6 is “determined” by virtue of being populated (with data for multiple users) and is sent to the user equipment either in the sense that 1) it is “mounted within” or provided to the STB, or 2) that it is transmitted to the processor (the arrow from 600 in Fig. 1). Nagano therefore meets a reasonably broad construction of the claims and the rejections are maintained.

35 USC § 112
Some limitations of claims 7-12 remain interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “means for” or “unit for” without reciting sufficient structure to achieve the function.  The generic placeholder is also not preceded by a structural modifier.
The claims are therefore interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  The corresponding structure appears to be described as follows in the filed specification:

Identification distributing unit: para. 99
Identification uploading means: Figs. 8, 9, paras. 101, 102
First selecting means: para. 104
Second selecting means: para. 105
 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nagano, US 2011/0214154.

1 and 7. Nagano teaches a method and apparatus for providing video streams in a video server, the method comprising:
A processor and memory [Fig. 1];
providing a list of identity information of other users to a user equipment, wherein other users are users other than a user using the user equipment [viewing preference info is sent to processor, which can include recommendation processor 5, Figs. 1, 6, paras. 43, 45, 50]; and
providing video streams to the user equipment according to the identity information selected by the user equipment [content are recommended and provided, i.e. provided, Figs. 1, 6, paras. 40, 45, 50, 65].
wherein providing the list of identity information of other users to the user equipment comprises: determining the list of identity information of other users according to user related information [e.g. user ID or age-sex 602, Fig. 6], scenario information of the user's video-watching [scenario is broad and reads on any category of viewing, related to viewer or content or otherwise; e.g. favorite director or performer, Fig. 6], and feature attribute information of the user's video-watching [e.g. genre 606, Fig. 6]; and
[viewing preference info is sent to processor, which can include recommendation processor 5, Figs. 1, 6, paras. 43, 45, 50].

3 and 9. The method according to claim 1, wherein the user related information comprises at least one of the following: humanistic attribute information of the user [e.g. user ID or age-sex 602, Fig. 6]; social identity information of the user; family identify information of the user; or behavior information of the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2013/0006765 and Nagano as cited above.

[user selection of desired partner profile, Figs. 5, 6, 8, 9].
sending identity information of one of other users to a video server, wherein other users are users other than a user using the user equipment [user viewing data of audience is stored at server 600; by definition it has been sent to the preference database server, which is a video-related server; Figs. 1, 6, paras. 40, 50].
Lee is silent on the particular identity information recited.  Nagano teaches determining the list of identity information of other users according to user related information [e.g. user ID or age-sex 602, Fig. 6], scenario information of the user's video-watching [scenario is broad and reads on any category of viewing, related to viewer or content or otherwise; e.g. favorite director or performer, Fig. 6], and feature attribute information of the user's video-watching [e.g. genre 606, Fig. 6]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using the fields designated in Fig. 6 of Nagano to accurately describe users and to contain data on multiple users so that the same database can be sent to all clients and the processing work can be handled by client when resources are available.

5. Lee teaches a system further comprising: selecting the identity information of one of other users that is wished to be used according to the list of identity information of other users [user selection of desired partner profile, Figs. 5, 6, 8, 9].

6. Lee teaches the method according to claim 4, further comprising: taking identity information of a friend in a friend list as the identity information of one of other users that is wished to be used [friends, Fig. 6, paras. 93, 94, 102].


10. Lee teaches an apparatus for assisting in providing video streams in a user equipment, the apparatus comprising:
receiving a list of identity information of other users sent by the video server [user selection of desired partner profile, Figs. 5, 6, 8, 9].
an identification uploading means, for sending identity information of one of other users to a video server, wherein other users are users other than a user using the user equipment [e.g. user profile data is communicated to log module, 91-95].
Lee is silent on the particular identity information recited.  Nagano teaches determining the list of identity information of other users according to user related information [e.g. user ID or age-sex 602, Fig. 6], scenario information of the user's video-watching [scenario is broad and reads on any category of viewing, related to viewer or content or otherwise; e.g. favorite director or performer, Fig. 6], and feature attribute information of the user's video-watching [e.g. genre 606, Fig. 6]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using the fields designated in Fig. 6 of Nagano to accurately describe users and to contain data on multiple users so that the same database can be sent to all clients and the processing work can be handled by client when resources are available.

11. Lee The apparatus according to claim 10, wherein the apparatus further comprising: a first selecting means, for selecting the identity information of one of other users that is wished to be used according to the list of identity information of other users [user selection of desired partner profile, Figs. 5, 6, 8, 9].

[friends, Fig. 6, paras. 93, 94, 102].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424